Title: To Thomas Jefferson from Zadok Cramer, 14 February 1805
From: Cramer, Zadok
To: Jefferson, Thomas


                  
                     Friend Jefferson, 
                     Pittsburgh, Febry 14, 1805
                  
                  As a known friend to man, to the promotion of arts and sciences, and a warm admirer of the rapid progress of our country in manufactures and useful establishments, I have taken the liberty to address thee to solicit thy patronage to a work which I am about to print in this place by subscription. It is Brown’s of Haddington, historical, Geographical, Chronological, Etymological and Critical Dictionary of the Holy Bible, in two Royal octavo volumes, with maps and plates. No doubt but thou hast seen the work, if so, thy opinion of it will be gratefully acknowledged.
                  Since its matter is merely intended to elucidate the Holy Scriptures, and not to favor the favourite dogma of Sect or party, I am enduced to believe the encouragement for the work will be very general, but I feel particularly anxious to confide thee one of my first Subscribers.
                  The edition contemplated to be printed will most probably be copied from one lately published in Dublin, and which has received very considerable enlargements from the Dictionaries of Calmet, Symon, &c. together with many new Articles.
                  My intention is to have it neatly done, and printed on paper made within thirty miles of this place, and bound in skins of the growth of our hills & vallie’s, and as cheap as the same work could be done in Philadelphia.
                  Pittsburgh is becoming a place of business—much of a manufacturing town—I want to lend my assistance in my way, to forward its progress; and shall proc[eed] with the greater alacrity with thy approval. 
                  I am thy unknown friend
                  
                     Zadok Cramer 
                     
                  
               